...
 ,,
      ..                           1 ~1V1AG495 l
                 Case 1:19-cr-00552-GHW Document 1 Filed 05/22/19 Page 1 of 11

           Approved:     ~~-~
                       DANIEL M. TRACER/ TARA M. LAMORTE
                       Assistant U.S. Attorneys

           Before:     THE HONORABLE DEBRA FREEMAN
                       United States Magistrate Judge
                       Southern District of New York

                                               X


           UNITED STATES OF AMERICA                     SEALED COMPLAINT

                - v. -                                  Violations of
                                                        18 u.s.c. §§ 215, 371,
           EDWARD SHIN,                                  656, 1349, and 2
                a/k/a Eungsoo Shin,

                               Defendant.               COUNTY OF OFFENSE:
                                                        NEW YORK
                                               X


           SOUTHERN DISTRICT OF NEW YORK, ss.:

                     PETER CHARTIER, being duly sworn, deposes and says
           that he is a Special Agent with the Federal Deposit Insurance
           Corporation, Office of the Inspector General ("FDIC-OIG") and
           charges as follows:

                                         COUNT ONE
                             (Conspiracy to Commit Wire Fraud)

                1.   From at least in or about 2009 through at least in or
           about 2012, in the Southern District of New York and elsewhere,
           EDWARD SHIN, a/k/a Eungsoo Shin, the defendant, and others known
           and unknown, willfully and knowingly, did combine, conspire,
           confederate, and agree together and with each other to commit
           wire fraud affecting a financial institution, in violation of
           Title 18, United States Code, Section 1343.

                2.   It was a part and object of the ·conspiracy that EDWARD
           SHIN, a/k/a Eungsoo Shin, the defendant, and others known and
           unknown, willfully and knowingly, having devised and intending
           to devise a scheme and artifice to defraud, and for obtaining
           money and property by means of false and fraudulent pretenses,
           representations, and promises, would and did transmit and cause
           to be transmitted by means of wire, radio, and television
           communication in interstate and foreign commerce writings,
           signs, signals, pictures, and sounds for the purpose of
           g~gcuting guch gch8ID8 Jnd Jrtific8, in violation of Title 16,
      Case 1:19-cr-00552-GHW Document 1 Filed 05/22/19 Page 2 of 11



United States Code, Section 1343, affecting a financial
institution, to wit, SHIN and others fraudulently caused an
FDIC-insured banking institution ("Bank-1") to issue, and the
U.S. Small Business Administration ("SBA") to guarantee loans,
and in so doing, concealed the fact that such loans were issued
in violation of SBA rules and regulations, which rendered the
loans ineligible for such guarantees.

           (Title 18, United States Code, Section 1349.)

                              COUNT TWO
                 (Conspiracy to Commit Bank Bribery)

     3.   From at least in or about 2009 through at least in or
about 2012, in the Southern District of New York and elsewhere,
EDWARD SHIN, a/k/a Eungsoo Shin, the defendant, and others known
and unknown, willfully and knowingly, did combine, conspire,
confederate, and agree together and with each other to solicit
bribes as a bank officer, in violation of Title 18, United
States Code, Section 215 (a) (2).

     4.   It was a part and object of the conspiracy that EDWARD
SHIN, a/k/a Eungsoo Shin, the defendant, and others known and
unknown, being officers, directors, employees, and agents of a
financial institution, would and did knowingly and corruptly
solicit and demand for the benefit of a person, and corruptly
accept and agree to accept things of value exceeding $1,000 from
a person, intending to be influenced and rewarded in connection
with business and transactions of such institution, in violation
of Title 18, United States Code, Section 215(a) (2), to wit, SHIN
solicited and agreed to accept bribe payments from an individual
with a close relationship to SHIN ("CW-1") in connection with
the extension of SBA and commercial loans by Bank-1.

                               Overt Acts

     5.   In furtherance of the conspiracy and to effect the
illegal object thereof, the following overt acts, among others,
were committed and caused to be committed in the Southern
District of New York and elsewhere:

          a.   In or about April 2012, EDWARD SHIN, a/k/a
Eungsoo Shin, the defendant, caused Bank-1 to issue a commission
check for approximately $50,000 made out to a company controlled
by CW-1, in the Southern District of New York, and in connection
                                    2
      Case 1:19-cr-00552-GHW Document 1 Filed 05/22/19 Page 3 of 11



           (Title 18, United States Code, Section 656.)

          The bases for my knowledge and for the foregoing
charges are, in part, as follows:

     8.   I am a Special Agent with the FDIC-OIG, and have been
employed as such for approximately 2 years.  Prior to FDIC-OIG,
I was a Special Agent with the United States Department of
Homeland Security, Immigration and Customs Enforcement, Homeland
Security Investigations ("HSI"), for approximately 5 years,
where I was assigned to financial crimes groups. Prior to my
employment with HSI, I was a Special Agent with the Internal
Revenue Service for approximately 7 years.  Throughout my career
in law enforcement, I have participated in and conducted many
criminal investigations involving violations of federal banking,
money laundering, fraud, customs, narcotics, immigration, and
tax laws. I have been personally involved in the instant
investigation since approximately 2017 and as part of my
investigation I have personally obtained and reviewed documents,
and conducted interviews with individuals who have knowledge of
this matter.

     9.   The information contained in this Complaint is based
upon my personal knowledge, as well as information obtained
during this investigation, directly or indirectly, from other
sources, including conversations with, and reports prepared by,
other law enforcement officers.   Because this Complaint is being
submitted for the limited purpose of establishing probable
cause, it does not include all the facts that I have learned
during the course of my investigation.   Where the contents of
documents and the actions and statements of, and conversations
with, others are reported herein, they are reported in sum and
substance and in part, unless otherwise indicated.

                            THE DEFENDANT

     10. At all times relevant to this Complaint, EDWARD SHIN,
a/k/a Eungsoo Shin, the defendant, was the CEO of Bank-1, an
FDIC-insured financial institution headquartered in Elkins Park,
Pennsylvania with offices in New York, New Jersey, and
Pennsylvania. Bank-1 offered a range of financial products to
individual consumers and businesses including the provision of
both commercial and SBA-guaranteed loans to small businesses.
In December 2008, Bank-1 requested participation in the United
States Department of the Treasury's Troubled Asset Relief
                                   4
      Case 1:19-cr-00552-GHW Document 1 Filed 05/22/19 Page 4 of 11



Program ("TARP").  TARP was created by the Emergency Economic
Stabilization Act of 2008, and was designed, among other things,
to help stabilize the financial system in the wake of the 2008
financial crisis.  One of th~ programs created under TARP was
the Capital Purchase Program ("CPP"), in which the federal
government, through TARP, invested in financial institutions in
exchange for prefe~red stocks in those institutions.  On
February 20, 2008, Bank-1 receiv~d approximately $30.4 million
in CPP funding and continued to utilize TARP funding until
repayment in March 2018.

                 BACKGROUND ON SBA 7A LOAN PROGRAM

     11.  Based on my review of publicly available information
and from speaking with representatives of the SBA, I have
learned the following:

          a.   The SBA helps Americans start, build, and grow
businesses.  In that regard, the SBA offers a var~ety of loan
programs to help businesses succeed. While the SBA does not
lend money directly to entrepreneurs to start or grow a
business, the SBA guarantees at least some of the losses lenders
may incur when such loans are not repaid, provided the lender
has complied with SBA loan program requirements, as defined in
Title 13, Code of Federal Regulations, Section 101.100 et seq
and the SBA's publicly available Standard Operating Procedures
("SOPs").

           b.   One such loan program is SBA's 7(a) Loan Program
 (the "7A Loan Program"), a program for helping start-up and
existing small businesses by providing guarantees on loans made
for a variety of business purposes, such as purchasing new land,
purchasing or expanding an existing business, and purchasing
machinery, furniture, fixtures, supplies, or materials.   Under
the 7A Loan Program, the SBA guarantees a loan made by a
commercial lender pursuant to an SBA Loan Guarantee Agreement.

          c.   Lenders making SBA-guaranteed loans, including
under the 7A Loan Program, may be delegated the authority to
issue such loans as a "preferred lender" pursuant to the SBA's
"Preferred Lenders Program" or "PLP."   See 13 C.F.R. § 120.450
et seq.; SOP 50-10-S(J), Subpt. A, Ch. 1 1 III(C).  Lenders
operating pursuant to a grant of PLP authority may issue SBA-
guaranteed loans without needing to provide documents to, or
receive authorization from, the SBA in connection with issuing
                                    5
      Case 1:19-cr-00552-GHW Document 1 Filed 05/22/19 Page 5 of 11



any particular loan.  PLP lenders are then permitted to issue
SBA-guaranteed loans pursuant to a Supplemental Guaranty
Agreement Preferred Lenders Program (the "Supplemental
Guaranty").  PLP lenders are "responsible for confirming that
all PLP loan closing decisions are correct, and that it has
complied with all requirements of law and SBA regulations." 13
C.F.R. § 120.452(c). Pursuant to the Supplemental Guaranty, a
PLP lender further agrees that its "actions in processing and
underwriting the PLP loan, and the terms and conditions of the
loan itself, comply with SBA Loan Program Requirements."

           d.    Lenders participating in ~he 7A Loan Program,
including PLPs, must be knowledgeable of, and comply with, the
rules and regulations of the SBA as set forth in the Code of
Federal Regulations and the SBA's SOPs.     13 C.F.R. § 120.180.
Under these rules, lenders are prohibited from charging any kind
of fees to businesses, except as expressly enumerated by
regulation.    See 13 C.F.R. § 120.221.   In particular, a "Lender
and/or its Associate may not [c]harge the borrower any
commitment, bonus, broker, commission, referral or similar
fees." SOP 50-10-S(J), Subpt. B, Ch. 3 ! VII(B).      If a borrower
pays a broker fee to any third party, the fee must be fully
documented with the SBA.     See 13 C.F.R. § 103.5; SOP 50-10-5(J),
! VIII. In addition, a lender, including but not limited to its
officers and directors, may not have any ownership interest in a
business receiving an SBA-guaranteed loan, or any real or
apparent conflict of interest.     See 13 C.F.R. § 120.140; SOP 50-
10-5 (J), ! II (E) (3) (explaining that a lender may not have "a
direct or indirect financial or other interest in the Small
Business Applicant").     Indeed, businesses in which the lender or
any of the lender's associates owns an "equity interest" are
ineligible for SBA assistance.     See 13 C.F.R. § 120.110; SOP 50-
10-5 (J), Subpt. B, Ch. 2 ! III.A.14.

          e.   If a lender violates these or other SBA
regulations in connection with the issuance of an SBA-guaranteed
loan, it may be deemed to have violated its agreements with the
SBA and, in the event of a default, the SBA may decide not to
guarantee the loan or to subject the lender to other enforcement
actions.  13 C.F.R. § 120.1400 ("SBA Lenders further agree that
a violation of Loan Program Requirements constitutes default
under their respective agreements with SBA."); see also 13
C.F.R. § 120.524.



                                    6
      Case 1:19-cr-00552-GHW Document 1 Filed 05/22/19 Page 6 of 11



                              THE SCHEME

     12. Based on communications made to law enforcement by a
former employee at Bank-1 (the "Former Employee"), who worked
directly with EDWARD SHIN, a/k/a Eungsoo Shin, the defendant,
between in and about 2011 and 2012, I have learned that SHIN
engaged in a corrupt scheme to receive secret payments in
connection with loans, including SBA-guaranteed loans issued
pursuant to the 7A Loan Program, issued by Bank-1 to various
businesses. 1 These loans were often purportedly brokered by CW-
12.  In or around 2011, Bank-1 became a PLP lender under SBA
regulations, and retained that status at least through 2012.·
During that time, Bank-1 regularly issued SBA-guaranteed loans
to small business borrowers.  With respect to each such loan,
Bank-1 signed written agreements with the SBA wherein it
certified that, among other things, its "actions in processing
and underwriting the PLP loan, and the terms and conditions of
the loan itself, comply with SBA Loan Program Requirements."

     13. However, when Bank-1 issued a business loan involving
CW-1 as a broker, SHIN secretly and unbeknownst to the SBA
arranged to receive a portion of the broker's fee in cash.   On
other occasions, when Bank-1 issued a business loan that did not
involve the use of an actual broker, SHIN arranged to have CW-1
inserted into the transaction to appear as if the loan had been
made through a broker in order to generate a broker fee that
could be shared with SHIN, when in truth and in fact, CW-1, the
"broker," did no actual work to earn a commission on the
transaction.  In those instances, CW-1 also shared a portion of

1 On or about April 30, 2013, the Former Employee filed a qui tarn
complaint on behalf of the United States of America and on
behalf of herself against Bank-1, SHIN, and others, premised
upon the False Claims Act.   On or about April 27, 2018, the
United States filed a notice of election to decline
intervention, and on or about that same date, the United States
District Court for the District of New Jersey issued an order
unsealing the qui tarn complaint and the United States's notice.
2 CW-1 has been cooperating with law enforcement by providing
information about this matter since approximately December 2017.
In exchange for his/her cooperation, CW-1 hopes to receive
leniency in connection with any sentence imposed on him/her
after the entry of a guilty plea.   Information provided by CW-1
has been corroborated by records and other sources.
                                   7
•'          Case 1:19-cr-00552-GHW Document 1 Filed 05/22/19 Page 7 of 11



     the purported broker's fee in cash with SHIN.   During the
     relevant period, SHIN also arranged for other Bank-1 related
     bribe payments to be made through CW-1.   CW-1 agreed to provide
     these payments to SHIN in order to ensure that CW-1 was able to
     continue conducting business with Bank-1.   Finally, SHIN also
     arranged for Bank-1 to issue SBA-guaranteed loans to businesses
     in which he secretly retained an interest, in direct violation
     of SBA regulations.  Through the course of my investigation, I
     have learned of numerous such transactions, a number of which
     are set forth in detail below.

                        THE PAYMENT OF BRIBES TO SHIN

           14. As part of my investigation, I have obtained financial
     and corporate records, records from the SBA, and participated in
     interviews with CW-1, with tpe Former Employee, and with others
     who obtained loans from Bank-1.   From these records and these
     interviews, I have learned that CW-1 controlled at least two
     companies ("Company-1" and "Company-2"). Company-1 and Company-
     2 were originally set up as a realty companies for CW-1. As
     further described below, CW-1 used Company-1 and Company-2 to
     make illicit payments to EDWARD SHIN, a/k/a Eungsoo Shin, the
     defendant.

          15.     After being introduced to EDWARD SHIN, a/k/a
     Eungsoo Shin, the defendant, CW-1 helped small businesses obtain
     loans from Bank-1. When a loan was obtained from Bank-1, CW-1
     was customarily entitled to an approximately one-percent
     commission, which would usually be deposited in a bank account
     belonging to Company-1.  CW-1 then typically split that
     commission with SHIN, by providing him with cash when SHIN would
     visit CW-l's office in New York, New York or otherwise providing
     funds to others at SHIN's direction.   On other occasions, SHIN
     inserted CW-1 into loan transactions in order to create the
     appearance of a legitimate broker fee where CW-1 had played no
     role in brokering the loan.   In those circumstances, CW-1
     deposited those funds into the bank account of either Company-1
     or Company-2 and made bribe payments to SHIN from those funds.
     For example, based on conversations with CW-1 and from reviewing
     financial records relating to the transactions at issue, I have
     learned, among other things, that:

               a.  According to records obtained from the SBA, on or
     about April 1, 2011, Bank-1 disbursed an SBA-guaranteed loan for
     approximately $5,000,000 to a small business entity located in
                                         8
•'         Case 1:19-cr-00552-GHW Document 1 Filed 05/22/19 Page 8 of 11



     New Jersey ("Borrower-1").  On or about April 20, 2011, CW-1
     deposited an approximately $37,500 check into Company-l's bank
     account at Bank-1. While the check was purportedly a commission
     earned by CW-1 for brokering the loan to Borrower-1, in fact CW-
     1 did no work to earn the commission. On or about April 20,
     2011, CW-1 provided a $25,000 check to a company belonging to a
     business associate of CW-1 and SHIN, ("CC-2"), for further
     payment to SHIN.

               b.   In or about July 2012, CW-1 received a commission
     from Bank-1 for brokering the purchase of property and obtaining
     a loan for that purpose.   On or about July 5, 2012, CW-1
     deposited approximately $47,500, representing the amount of the
     commission, into Company-l's bank account.   CW-1 then wrote two
     checks drawing on those funds.   On or about July 18, 2012, CW-1
     wrote a check for $20,000 to a company that purported to be
     owned by CW-1, but in reality was operated as a fifty-fifty
     partnership between CW-1 and SHIN.   On or about July 26, 2012,
     CW-1 wrote a check for $18,000 to another small business run by
     CW-1.

               c.  According to records obtained from the SBA, on or
     about June 3, 2011, Bank-1 disbursed an SBA-guaranteed loan for
     $4,350,000 to a small business entity located in the Southern
     District of New York ("Borrower-2").  On or about June 29, 2011,
     CW-1 deposited approximately $43,000 into Company-l's bank
     account at Bank-1. While the check was purportedly a commission
     earned by CW-1 for brokering the loan to Borrower-2, in fact CW-
     1 did no work to earn the commission.  On or about June 30,
     2011, the day after receiving the commission, CW-1 wrote a check
     to CC-2 for $20,000. A portion of this money was provided to
     SHIN as a bribe payment.

               d.  According to records obtained from the SBA, on or
     about April 1, 2012, Bank-1 disbursed an SBA-guaranteed loan for
     $1,550,000 to a small business entity ("Borrower-3"). On or
     about April 9, 2012, CW-1 deposited a check from Bank-1 for
     approximately $15,500 into Company-2's bank account. The check
     purported to be a referral fee in connection with the loan made
     by Bank-1 to Borrower-3. CW-1, however, had done no work to
     earn this loan referral fee.  On or about April 10 and 11, 2012,
     CW-1 wrote two checks from Company-2's account for approximately
     $7,875 and $7,125, respectively. CW-1 then exchanged both
     checks with an associate for cash. At SHIN's direction, CW-1


                                        9
       Case 1:19-cr-00552-GHW Document 1 Filed 05/22/19 Page 9 of 11



then kept the proceeds of the first check and provided the
$7,875 in cash from the second check to SHIN.

          e.   According to records obtained from.the SBA, on or
about April 17, 2012, Bank-1 disbursed an SBA-guaranteed loan
for $5,000,000 to a small business entity ("Borrower-4").   On or
about April 20, 2012, CW-1 deposited a check from Bank-1 for
approximately $50,000 into Company-2's bank account.   The check
purported to be for a referral fee·in connection with a loan
made by Bank-1 to Borrower-4.   CW-1, however, had done no work
to earn this loan referral fee.   On or about April 26 and 30,
2012, CW-1 prepared two checks from Company-2's bank account.
The first check was for approximately $17,000 and was written by
CW-1 to Borrower-2, a company that CW-1 had previously helped to
obtain an SBA-guaranteed loan from Bank-1.   The owner of
Borrower-2 agreed to exchange the check provided by CW-1 for
that amount of cash. At SHIN's direction, CW-1 provided $10,000
of the cash to SHIN and kept $7,000.   CW-1 then signed the
second check and gave it to SHIN. The second check was
subsequently made out to an associate of SHIN for $30,000.

          f.  CW-1 often obtained the commission checks from
SHIN and/or provided commission cash to SHIN at CW-l's office in
New York, New York.  From speaking with an individual who was
employed by CW-1 to work in CW-l's office during the relevant
period, I have learned that SHIN in fact visited CW-l's office
on multiple occasions.  On other occasions, CW-1 provided SHIN
with signed checks drawn on Company-2's bank account as set
forth in the preceding paragraph.

     16. On other occasions, EDWARD SHIN, a/k/a Eungsoo Shin,
the defendant, arranged for other Bank-1-related payments to be
made through CW-1 and his companies.   For example, on or about
February 28, 2011, at SHIN's direction, CW-1 deposited a check
for approximately $39,300 into Company-2's bank account. This
check was from a construction company that was doing work on a
Bank-1 branch in New Jersey.   CW-1 had done no work related to
Bank-l's construction or anything to earn a payment.   SHIN told
CW-1 to write a check for $25,000, which CW-1 subsequently did
from Company-2's bank account.   CW-1 then provided the check to
SHIN who filled it out to another payee. Over approximately the
next week, SHIN instructed CW-1 to write SHIN additional checks
for $4,500 and $2,500, which CW-1 did.   In return for moving the
funds, SHIN permitted CW-1 to keep approximately $7,300.   CW-1

                                   10
      Case 1:19-cr-00552-GHW Document 1 Filed 05/22/19 Page 10 of 11



understood the payments made from the construction company to
SHIN to be a kickback from the construction company.

     17.  Furthermore, on or about June 8, 2012, at the
direction of EDWARD SHIN, a/k/a Eungsoo Shin, the defendant, CW-
1 deposited a check for approximately $113,313.74 into Company-
2's bank account.  The check purported to relate.to a payment
from a title company and CW-1 had done no work to earn this
payment.  Over the next few weeks, SHIN instructed CW-1 as to
what to do with the remaining funds.  Of these funds, CW-1 wrote
checks for thousands of dollars that were exchanged for cash
and/or provided to SHIN.  For example, in or about July 2012,
CW-1 provided SHIN with a signed check drawn on Company-2's
account for $50,000.  SHIN subsequently tried to make the check
payable to, and use the check at, a casino in Las Vegas.  The
casino refused to honor the check, once it discovered that SHIN
had no connection to Company-2.

                     SHIN's SECRET SELF-DEALING

      18.   On or about December 1, 2010, Bank-1 issued an SBA-
guaranteed loan for approximately $950,000 to a business in New
York, New York ("Borrower-5").   From speaking with CW-1, I have
learned that although documents submitted to Bank-1 for purposes
of securing the loan concealed any interest of EDWARD SHIN,
a/k/a Eungsoo Shin, the defendant, in Borrower-5, Borrower-5 in
reality operated as a fifty-fifty partnership between CW-1 and
SHIN.   Had SHIN'S interest been revealed, the SBA would not have
guaranteed the loan.   From my review of SBA records, I have
learned that in or about October 2014, this loan went into
default status, ultimately resulting in an approximately
$611,491 loss to the SBA.




                                   11
      Case 1:19-cr-00552-GHW Document 1 Filed 05/22/19 Page 11 of 11



      19. On or about May 31, 2009, Bank-1 issued an SBA-
guaranteed loan for approximately $1 million to a business
located in New York, New York ("Borrower-6").  From speaking
with CW-1, I have learned that Borrower-6 was in reality
collectively owned by CW-1, SHIN's wife, and a third individual.
Furthermore, records I have reviewed from Borrower-6's bank
account show that a number of checks totaling over $150,000 were
drawn on the account to SHIN's wife.  Had SHIN's wife's interest
been revealed to SBA, the SBA would not have guaranteed the
loan.

          WHEREFORE, deponent prays that an arrest warrant be
issued for EDWARD SHIN, a/k/a Eungsoo Shin, the defendant, and
that he be arrested and imprisoned, or bailed, as the case may
be.



                                 PETER CHARTIER
                                 Special Agent
                                 Federal Deposit Insurance
                                 Corporation


Sworn to before me this
22nd day of May, 2019.




                                   12
